Citation Nr: 0835468	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-05 994	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin condition, 
to include as a result of Agent Orange exposure. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

With respect to the issue of entitlement to service 
connection for a skin condition, the Board observes that this 
issue is premised on the theory that the veteran was exposed 
to Agent Orange during his Vietnam-era service.  The United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a decision of the Board which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  Pursuant to VA's motion, on January 26, 2007, 
the Court stayed further proceedings in certain cases pending 
before VA until further order.  Ribaudo v. Nicholson, 21 Vet. 
App. 16 (2007).  The specific claims affected by the stay 
include those where evidence of herbicide exposure may be 
proven by receipt of the Vietnam Service Medal or service on 
a vessel off the shore of Vietnam.  

However, in May 2008, a decision by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) reversed 
the Court's decision in Haas and found that the requirement 
that a claimant have been present within the land borders of 
Vietnam to obtain the benefit of the presumption of herbicide 
exposure is a permissible interpretation of the governing 
statute and its implementing regulation.  See Haas v. Peake, 
525 F. 3d. 1168 (Fed. Cir. 2008).  Regardless, for the time 
being, the Haas stay remains in effect in accordance with the 
terms of the Veterans Claims Court's order in Ribaudo v. 
Nicholson, 21 Vet. App. 137 (2007), until such time as the 
Federal Circuit issues its mandate in Haas, or some other 
judicial action is taken regarding the stay.  Accordingly, 
that claim is referred to the RO for further action when and 
as appropriate.

Finally, the Board notes that the veteran appears to be 
attempting to reopen previously denied claims of entitlement 
to service connection for PTSD and a back disability as well 
as new claims for service connection for vision problems as 
well as genitourinary and bowel problems in correspondence 
received in April 2007.  These issues are also referred to 
the RO for appropriate initial action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed tinnitus is not etiologically 
linked to the veteran's service or any incident therein.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In reviewing the veteran's claim of entitlement to service 
connection for tinnitus, the Board observes that the RO 
issued VCAA notice to the veteran in September 2004 which 
informed him of the evidence generally needed to support 
claims of entitlement to service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The September 2004 VCAA notice was 
issued prior to the January 2005 rating decision denying 
service connection for tinnitus.  Thus, the Board concludes 
that the RO provided appropriate notice of the information or 
evidence needed in order to substantiate the claim prior to 
the initial decision.  In view of this, the Board finds that 
VA's duty to notify has been fully satisfied with respect to 
this claim.

Likewise, although the veteran was not provided with adequate 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disability on 
appeal, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection for tinnitus, any questions as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records are of record.  Also VA medical examination reports 
and VA treatment records are of record and were reviewed by 
both the RO and the Board in connection with the veteran's 
claim.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that he currently has tinnitus as a 
result of his in-service exposure to noise continuously 
running generators and firing old ammunition rounds.  He 
states that his tinnitus began while he was in service.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; i.e., that he was exposed 
to loud noise in service and that he has had tinnitus since 
service.  Charles v. Principi, supra. (finding the veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, as a layman 
without proper medical training and expertise, the veteran is 
not competent to provide probative medical evidence on a 
matter such as the diagnosis or etiology of a claimed medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Moreover, competency of evidence differs from weight 
and credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").  

The Board observes that the service medical records show no 
relevant complaints, findings, treatment or diagnoses for 
tinnitus.  Moreover, there is no evidence that the veteran 
sought treatment for tinnitus prior to his initiation of this 
claim in August 2004.  The evidence of record shows he was 
initially diagnosed with tinnitus during the December 2005 VA 
audiological examination.  

While the evidence reveals that he currently suffers from 
tinnitus, the Board finds that preponderance of the competent 
evidence of record does not etiologically link the veteran's 
current disability to his service or any incident therein.  
In fact, the December 2005 VA audiological examiner, while 
noting the veteran's stated history of in-service exposure to 
loud noise and that he first noticed bilateral ringing in his 
ears while he was in the military, opines that it is not 
likely that the veteran's tinnitus is related to his military 
service.  There is no medical opinion of record etiologically 
linking his current tinnitus to his service.  As noted above, 
the medical evidence of record indicates that the veteran was 
not treated for any complaints associated with tinnitus in 
service and the objective evidence indicates that he was 
initially diagnosed with tinnitus in December 2005, some 36 
years after his discharge.  The Board finds this gap in time 
significant, and it weighs against the existence of a link 
between the veteran's disability and his time in service.  
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Further, VA requested the veteran submit 
evidence etiologically linking his current tinnitus to his 
service or any incident therein.  However, he has not 
submitted any medical evidence etiologically linking his 
current tinnitus to service or any in-service noise exposure.

The Board finds that the service medical records are more 
contemporary to the time the veteran alleges he first 
experienced tinnitus and are of more probative value than his 
current recollections, given many years later.  Therefore, 
the Board determines that the preponderance of the evidence 
is against service connection for tinnitus.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  


ORDER

Service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


